                                     1   MARK G. TRATOS, ESQ.
                                         Nevada Bar No. 1086
                                     2   tratosm@gtlaw.com
                                         BETHANY L. RABE, ESQ.
                                     3   Nevada Bar No. 11691
                                         rabeb@gtlaw.com
                                     4   GREENBERG TRAURIG, LLP
                                         10845 Griffith Peak Dr.
                                     5   Suite 600
                                         Las Vegas, Nevada 89135
                                     6   Telephone: (702) 792-3773
                                         Facsimile: (702) 792-9002
                                     7
                                         TIFFANY A. BLOFIELD, ESQ. (Pro hac vice application forthcoming)
                                     8   Minnesota Bar No. 0237279
                                         blofieldt@gtlaw.com
                                     9   GREENBERG TRAURIG, LLP
                                         90 South 7th St.
                                    10   Suite 3500
                                         Minneapolis, Minnesota 55402
                                    11   Telephone: 612.259.9721
10845 Griffith Peak Dr. Suite 600




                                    12
 GREENBERG TRAURIG, LLP




                                         Counsel for Defendant Captain’s Compass LLC
   Telephone: (702) 792-3773
   Las Vegas, Nevada 89135

   Facsimile: (702) 792-9002




                                    13

                                    14                                    UNITED STATES DISTRICT COURT

                                    15                                        DISTRICT OF NEVADA

                                    16    ALL-FILTERS, INC., Nevada corporation; WJB,            Case No.: 3:19-cv-00364-MMD-WGC
                                          LLC, a Nevada limited liability company,
                                    17
                                                            Plaintiffs,                          STIPULATION AND ORDER TO
                                    18                                                           EXTEND TIME TO ANSWER
                                          v.
                                    19
                                          CAPTAIN’S COMPASS, LLC, a Wyoming
                                    20    limited liability company;                             (FIRST REQUEST)
                                    21
                                                            Defendant.
                                    22

                                    23

                                    24          Plaintiffs, ALL-FILTERS, INC. and WJB, LLC, and Defendant CAPTAIN’S COMPASS,

                                    25   LLC, by and through their respective counsel, hereby stipulate to extend the time for Defendant to

                                    26   respond to the complaint by one week from July 29, 2019 to August 5, 2019. Counsel for Defendant

                                    27   was recently retained and this extension will allow for Defendant to more fully evaluate and respond

                                    28   to the complaint.
                                                                                        Page 1
                                         ADMIN 35622387v1
                                     1          The parties represent this stipulation is made in good faith and not for the purposes of delay.
                                     2   The parties have not previously applied for any extensions of time.
                                     3          IT IS SO STIPULATED.
                                     4          DATED this 29th day of July, 2019.
                                     5
                                          BROWNSTEIN HYATT FARBER                           GREENBERG TRAURIG, LLP
                                     6    SCHRECK, LLP

                                     7
                                                 /s/ Matthew D. Francis                            /s/ Mark G. Tratos
                                     8    MATTHEW D. FRANCIS, ESQ.                          MARK G. TRATOS, ESQ.
                                          Nevada Bar No. 6978                               Nevada Bar No. 1086
                                     9                                                      BETHANY L. RABE, ESQ.
                                          ARTHUR A. ZORIO, ESQ.
                                                                                            Nevada Bar No. 11691
                                    10    Nevada Bar No. 6547
                                                                                            TIFFANY A. BLOFIELD, ESQ.
                                          5731 Kietzke Lane                                 Minnesota Bar No. 0237279
                                    11    Reno, Nevada 89511                                (Pro hac vice application forthcoming)
                                          Attorney for Plaintiffs                           10845 Griffith Peak Dr., Suite 600
10845 Griffith Peak Dr. Suite 600




                                    12
 GREENBERG TRAURIG, LLP


   Telephone: (702) 792-3773
   Las Vegas, Nevada 89135

   Facsimile: (702) 792-9002




                                                                                            Las Vegas, Nevada 89135
                                    13                                                      Attorneys for Defendant

                                    14

                                    15

                                    16                                                       IT IS SO ORDERED:

                                    17

                                    18                                                       ____________________________________

                                    19                                                       UNITED STATES MAGISTRATE JUDGE

                                    20                                                       DATED: July 30, 2019.

                                    21

                                    22

                                    23

                                    24

                                    25

                                    26

                                    27

                                    28
                                                                                        Page 2
                                         ADMIN 35622387v1
